


Exhibit 10.34

 

SECOND AMENDMENT TO THE SEPARATION AGREEMENT

 

This Second Amendment (this “Amendment”), dated as of January 23, 2009, between
Travelport Limited (“Travelport”) and Orbitz Worldwide, Inc. (“OWW” and together
with Travelport, the “Parties”) is entered into to amend the Separation
Agreement, dated as of July 25, 2007, between the Parties (as amended by the
First Amendment thereto dated May 5, 2008, the “Separation Agreement”).
Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Separation Agreement unless herein defined.

 

WHEREAS, Section 10.9 of the Separation Agreement provides that the Separation
Agreement may be amended, modified or supplemented by written agreement of the
Parties; and

 

WHEREAS, each of Travelport and OWW has determined that it is in its best
interests to authorize and approve the agreements set forth herein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, it
is mutually agreed as follows:

 

ARTICLE I
AMENDMENTS

 

Section 1.1             Section 1.2 of the Separation Agreement is hereby
amended by replacing “March 31, 2009” with March 31, 2010”.

 

Section 1.2             Section 2.10(d)(iv)(4) of the Separation Agreement is
hereby amended by adding “(a)” before “fees” in the first line, deleting the
word “and” at the end thereof and adding the following sentences to the end
thereof:

 

“(b) solely in the case of any letter of credit (i) newly issued after
December 31, 2008 but prior to March 31, 2010 that does not replace, renew or
extend one or more letters of credit issued for substantially the same purpose
prior to such date or (ii) issued after December 31, 2008 but prior to March 31,
2010 to replace, renew or extend (including an extension of term) a letter of
credit existing prior to December 31, 2008 within 90 days prior to the
expiration date of such existing letter of credit, fees on such letters of
credit outstanding equal to the product of (x) 200 basis points plus the
Applicable Rate (as such term is defined in the Travelport Credit Facility for
the Post-First Amendment and Restatement Synthetic L/C Facility Fee) and (y) the
daily maximum amount then available to be drawn under such outstanding letter of
credit in accordance with Section 2.03(g) of the Travelport Credit Facility,
computed on a monthly basis in arrears and payable within five Business Days
after delivery of an invoice from Travelport therefor (if a letter of credit
does not meet the criteria set forth in clauses (i) and (ii) of this subclause
(b), the fee to be applied to such letter of credit pursuant to this
Section 2.10(d)(iv)(4) shall be calculated as set forth in subclause (a) of this
Section 2.10(d)(iv)(4)); provided, that, with respect to those letters of credit
issued and outstanding as of December 31, 2008, and as set forth on Schedule
2.10 attached hereto, the fee to be applied to such letters of credit pursuant
to this

 

--------------------------------------------------------------------------------


 

Section 2.10(d)(iv)(4) shall be as set forth on Schedule 2.10 and shall apply
until such time as the respective letter of credit is replaced, renewed or
extended at which time the fee to be applied to such replaced, renewed or
extended letter of credit shall be as set forth in subclause (b)(ii) of this
Section 2.10(d)(iv)(4); and”

 

Section 1.3             Section 2.10(e) of the Separation Agreement is hereby
amended to add the following sentences to the end thereof:

 

“Travelport shall not be obligated to request the issuance of letters of credit
under the Travelport Credit Facility if such letters of credit (i) are not in
the ordinary course of OWW’s business, or (ii) contain expiration periods,
renewals or extensions (including extensions of term) different from the terms
of the original letter of credit to which such renewal or extension relate.”

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1             This Amendment shall become effective as of the date
first written above.

 

Section 2.2             This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto or their successors in
interest, except as expressly provided in the Separation Agreement.

 

Section 2.3             Nothing in this Amendment shall convey any rights upon
any Person or entity which is not a Party or a permitted assignee of a Party to
the Separation Agreement.

 

Section 2.4             This Amendment may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constituted one and the same agreement.

 

Section 2.5             This Amendment shall be construed and enforced in
accordance with, and the rights and duties of the Parties shall be governed by,
the laws of the State of New York without regard to the principles of conflicts
of law other than Section 5-1401 of the General Obligations Law of the State of
New York.

 

Section 2.6             Each Party to this Amendment agrees that, other than as
expressly set out in this Amendment, nothing in this Amendment is intended to
alter the rights, duties, obligations of the Parties under the Separation
Agreement which shall remain in full force and effect as amended hereby.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have caused this Second Amendment to the
Separation Agreement to be executed and delivered as of the date first above
written.

 

 

 

TRAVELPORT LIMITED

 

 

 

 

 

/s/ Eric J. Bock

 

Name:

Eric J. Bock

 

Title:

Executive Vice President and
General Counsel

 

 

 

 

 

ORBITZ WORLDWIDE, INC.

 

 

 

 

 

/s/ Marsha C. Williams

 

Name:

Marsha C. Williams

 

Title:

Senior Vice President, Chief
Financial Officer

 

3

--------------------------------------------------------------------------------
